KLEINFELD, Circuit Judge,
dissenting.
I respectfully dissent.
The majority sets up a conflict with the Fifth Circuit,1 adopts an unreasonable construction of the applicable regulation, and puts theater owners in a position of impossible uncertainty as to what they must do to comply with the law.
Evidently the Justice Department has been unable to sell its litigation position within the executive branch, so it has come to the Ninth Circuit. The statute requires that “[standards included in regulations ... shall be consistent with the minimum guidelines and requirements issued by the Architectural and Transportation Barriers Compliance Board,”2 called the “Access Board.” The Access Board published a Notice of Proposed Rulemaking in 1999 that it was considering promulgating new regulations for “stadium-style motion picture theaters” because of the frequent *1134placement of wheelchair spaces in the first few rows.3
The Access Board notes that “DOJ has asserted in attempting to settle particular cases” that the usual wheelchair placement should be changed to give wheelchair patrons sight lines “equivalent to or better than the viewing angles provided by 50 percent of the seats in the auditorium,” by elevating the wheelchair seats to the stadium section.4 Far from announcing that DOJ was right about what the existing regulation meant, the Access Board announced that “the Board is considering whether to include specific requirements in the final rule that are consistent with DOJ’s interpretation.”5 The Board notes the desirability of affording better sight lines to wheelchair patrons, but also notes that “design professionals have expressed some uncertainty about how to measure their compliance.”6 Balancing these concerns, “the Board is proposing to amend the guidelines to include specific technical provisions” governing sight lines.7
It is striking to contrast the just approach of the Access Board with the unjust approach of the majority decision. When and if the Access Board promulgates a regulation, architects will know before a movie theater is built how they must design it, and owners of existing theaters will know what reconstruction they must perform. By contrast, under today’s decision, retroactive as judicial decisions generally are, thousands of movie theaters will discover that they are out of compliance with the law, and must destroy facilities built in compliance with the law according to the best knowledge of design professionals at the time. They must rebuild them to satisfy the architectural inferences design professionals will have to draw from today’s opinion. Those inferences are obscure and debatable. Though I could come up with a scheme that I think could satisfy the implications of the majority opinion, I am not sure that it would satisfy the majority, and I am entirely unable to say what is the least expensive design that would satisfy the majority. If a judge on the panel cannot say just what is required, how can a movie theater owner? It is irresponsible to impose on the country a decision that will require of an industry so much reconstruction, without clear guidance on what must be done.
We ought to leave the Access Board process alone. If the Access Board adopts the Justice Department’s position or something like it, the requirements will be clear, precise and prospective. Though any result might be subject to substantive objections (it is hard to justify a gloss on the statute that requires wheelchair users to have a better view than half or more of the seats), at least the result would be obtained after a fair process. Regulating movie theater architecture retroactively by vague judicial fiat is unjust.
The Access Board implicitly acknowledges that the Justice Department is arguing for creation of new law rather than a permissible construction of existing regulations. And the structure of the existing regulations and the timing of the regulation at issue compel this conclusion. The “accessibility guidelines” surrounding § 4.33.3 — the one covering lines of sight— are written with great precision, e.g., telephone cord length must be at least 29",8 and wheelchair seating knee clearance at tables and counters must be “at least 27 in *1135(685 mm) high, 80 in (760 mm) wide, and 19 in (485 mm) deep.”9 Where a regulation tells movie architects and owners to the millimeter how they must construct knee space, the use of the vague term “comparable” must be looser by intent. It is unreasonable to infer from the regulation on the next page, “lines of sight comparable to those for members of the general public,”10 something like the “better than 50%” of the seats rule that the Justice Department has suggested.
The majority is rightly troubled by the notion of a wheelchair ghetto in one part of the movie theater with sight lines worse than those of the other patrons. But that concern is a chimera, because the regulation already speaks to that issue. It says that “[w]hen the seating capacity exceeds 300, wheelchair spaces shall be provided in more than one location,” 11 and in all theaters, the wheelchair seating has to be an “integral part” of the seating with “lines of sight comparable to those for members of the general public.” That means that in the smaller theaters, it is permissible to group the wheelchair seating rather than to distribute it throughout the theater, but that it has to be part of the general seating footprint rather than separated, and the lines of sight cannot be substantially different from those of seats available for the general public. Under the existing regulations, there cannot be a wheelchair ghetto out of the way, behind a post, or off to the side.
The regulation at issue, in contrast with the highly specific (to the millimeter) requirements of the surrounding regulations, requires that wheelchair areas be “an integral part” of the fixed seating plan, that they “adjoin an accessible route” that also serves as an emergency exit, that they be adjacent to “companion” seating, and that they have “lines of sight comparable to those for members of the general public.” 12 The majority opinion disregards all the other requirements that give context to the lines of sight requirement, such as the access and emergency exit requirements. These other requirements complicate any construction plans. The “integral part” requirement prohibits a separate and noncontiguous wheelchair ghetto, the companion seating provision prohibits separation of the disabled from friends and family, and the access route provision assures that the disabled can get in and out of the movie theater conveniently and safely (which may require that they be in the flat area in front).
What this case is really all about is the. meaning of the word “comparable” in the “lines of sight” regulation. The regulation uses “comparable” in its sense of “similar or equivalent.”13 The question is, “comparable to what?” Evidently the Justice Department position is that “comparable” means “equivalent to or better than the viewing angles ... provided by 50 percent of the seats.”14 That may or may not be a reasonable imposition on theater owners, but it is not a natural usage of the word “comparable.” “Comparable” does not mean “better than.” It means “similar or equivalent.” And why “50 percent of the seats?” Why not just “comparable to the viewing angles provided by non-wheelchair seating?” That would be a more natural interpretation of the word “comparable.”
*1136Viewing angles differ for every seat in the house. As the Fifth Circuit noted, preferences are highly subjective, and people’s preferences differ.15 Some people like to sit in front, for maximum size of picture and stereo effect of the sound, and to avoid distractions from people in front of them. Some people like to sit in back, for the greater height and sense of separation from the picture. Some like the aisles, so they can get out easily to go to the bathroom or the popcorn stand. Some like the center, so they won’t be distracted by the people who get up during the movie to go the bathroom or the popcorn stand. The lines of sight for the wheelchair seats cannot be comparable to all of these, without requiring the scattering of wheelchair seating that the 300-seat provision expressly avoids requiring in small theaters. The wheelchair seats up front are comparable (though as a matter of geometry a line of sight will not be identical to any particular other seat) to the other seats up front, preferred by those patrons who like to sit up front. If the seats up front, or in the back, were uniformly considered undesirable, theaters would have to charge less for them. They don’t.
The Fifth Circuit solves this problem by interpreting the line of sight requirement as requiring an unobstructed view.16 Whether we adopt precisely that reading or not, the regulation plainly does not mean what the Justice Department says it means (and what the majority opinion may or may not imply that it means): “equal to or better than 50 percent of the seats,” whatever “better” may mean.
The Fifth Circuit went the other way from the majority in Lara, so now we have a circuit conflict. Theater owners in the Ninth Circuit have no guidance from the majority on how to build their theaters, other than to stop doing what they are doing now. A purportedly uniform federal regulation now means something different in the Ninth Circuit from what it means in the Fifth.
Perhaps responding to my concern that a theater owner cannot read the majority opinion and figure out what to do to obey the law, the majority says that the viewing angle for wheelchair seating has to be “within the range of angles offered to the general public.” This is evidently the meaning the majority attributes to the words of the regulation, “lines of sight comparable to those for members of the general public.”17 But the majority’s gloss on the regulation, besides being something different from what the regulation says, is no help at all to theater owners trying to comply with the law. “[Wjithin the range of angles” does not speak with more clarity than “comparable.”
The seating in the theaters before us already does provide wheelchair viewing angles “within the range of angles offered to the general public,” so the words the majority uses cannot mean what they say, since the majority directs summary judgment against the theaters. The affidavits establish that because wheelchairs cannot roll up steps, the theaters provide spaces for them “on a flat portion of each auditorium, near the entranceways and exits, in front of the tiered seats, amidst seating for the general public.” The wheelchair spaces in the challenged theaters “are in one or more of the first five rows.” The regular seats right next to the wheelchair spaces provide viewing angles “within the range” of the general seating. The vertical angles are identical. Where there are regular seats to the left and right of a *1137wheelchair seat, it is a geometric certainty that the angle of view from the wheelchair seat will be greater than the angle from one, and less than the angle from the other, so that it is necessarily “within the range of angles” of the two adjacent seats. Of course the theater cannot command the manufacturers of wheelchairs to give them all the same reclining angles as theater seats, and there may be important medical reasons why some wheelchair users would not want that, so to the extent the majority is alluding to its neck-craning concern, that is out of the theater’s control. The wheelchair manufacturer and purchaser in substantial part control the vertical viewing angle, and the wheelchair space provided by the movie theater controls the horizontal angle. Those who use wheelchair spaces in a movie theater bring their own chairs.
All the majority tells us with any clarity is that it is not satisfied vrith the existing state of affairs, where wheelchair patrons sit in the front rows. But architects and theater owners need to know, not only what the Ninth Circuit rejects, but what construction and reconstruction will be acceptable. That is why the regulations delimit knee space to the millimeter. Judicial opinions cannot be written that way, which is a good reason why we should not try to rewrite the regulations as the majority does. The majority admits that stadium seating was a “factual scenario not expressly anticipated at the time the regulation was promulgated,”18 yet construes the regulation to address it. If the regulation did not contemplate stadium seating, the only fair inference is that it did not provide specially for it. Obviously, there was wheelchair seating before stadium seating, and if the regulations did not prohibit a wheelchair section in the front of the theater before, it is impossible to justify a construction that the very same regulation prohibits the very same wheelchair seating, with identical angles of view, after stadium seating came into use.
The least the majority could do in its retroactive legislative effort is offer a holding that can be translated into a floorplan. Today’s holding cannot, not least because in theaters where there are seats on both sides of the wheelchair spaces, the result treats as violated a rule that is mathematically certain to have been complied with. What we should do, of course, is conclude as the Access Board evidently has, that the regulation does not now mean what the Justice Department wants it to mean. We know perfectly well that the Access Board is addressing wheelchair spaces and stadium seating, and there is no justification for jumping in front of them.

. See Lara v. Cinemark USA, Inc., 207 F.3d 783 (5th Cir.2000).


. 42 U.S.C. § 12186(c).


. 64 Fed.Reg. 62,248 62,278 (Nov. 16, 1999).


. Id.


. Id.


. Id. at 62,277.


. Id.


. 28 C.F.R. Part 36, App. A, § 4.31.8.


. Id. at § 4.32.3.


. Id. at § 4.33.3.


. Id.


. 28 C.F.R. Part 36, App. A, § 4.33.3.


. The American Heritage Dictionary 300 (2d ed.1982).


. 64 Fed. Reg. 62,248-62,278 (Nov. 16, 1999).


. Lara, 207 F.3d at 789.


. Id.


. Id.


. Majority Opinion at 1133.